Citation Nr: 0635426	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  03-32 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an increased initial rating for left tarsal 
tunnel syndrome, currently rated as 10 percent disabling.

2. Entitlement to an increased initial rating for right 
tarsal tunnel syndrome, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION


The veteran retired from active duty in January 2003 with 
more than 20 years active military service.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which granted 
noncompensable service connection for right and left tarsal 
tunnel syndrome.  An April 2005 rating decision increased the 
disability ratings assigned for the veteran's left and right 
tarsal tunnel syndrome from 0 to 10 percent, effective April 
1, 2001.  As the ratings assigned are less than the maximum 
available ratings, the issues remain on appeal. See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  The veteran's service-connected left tarsal tunnel 
syndrome is productive of no more than moderate foot 
impairment; neurological symptoms are comparable to moderate 
incomplete paralysis.

2.   The veteran's service-connected right tarsal tunnel 
syndrome is productive of no more than moderate foot 
impairment; neurological symptoms are comparable to moderate 
incomplete paralysis.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent 
for left tarsal tunnel syndrome have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, and Part 4, Diagnostic Codes 5284, 8525 (2006).

2.  The criteria for an initial rating in excess of 10 
percent for right tarsal tunnel syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, and Part 4, Diagnostic Codes 5284, 8525 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2002; rating 
decisions in June 2002 and April 2005; and a statement of the 
case in September 2003.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the August 2006 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to these claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

Increased Ratings for left and right tarsal tunnel syndrome

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities. Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2005).  When 
rating a service-connected disability, the entire history 
must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, in this case the veteran timely appealed the ratings 
initially assigned for the disabilities on the original 
grants of service connection.  The Board must therefore 
consider entitlement to "staged ratings" for different 
degrees of disability in the relevant time periods, that is, 
since the original grants of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based, as far as practically can be determined, on average 
impairment in earning capacity.  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's service medical records show that the veteran 
was evaluated and treated for right and left tarsal tunnel 
syndrome.

Recurrent right tarsal tunnel syndrome was diagnosed on a 
private electromyographic examination in May 2001.  It was 
noted that the electromyographic examination of the lower 
extremities was normal.   

On VA examination in April 2002, the veteran reported 
bilateral feet problems since 1984 and surgery for tarsal 
tunnel syndrome on his right foot.  The veteran complained of 
problems with bilateral feet discomfort and constant plantar 
and dorsal aspect burning.  He stated that his condition 
becomes worse with standing and walking.  It was noted that 
the veteran wore oversized but not orthopedic shoes.  No feet 
abnormalities were noted on physical examination.  There was 
full range of motion of the toes and ankles.  He had equal 
step and normal cadence.  He was able to stand, squat, 
supinate, pronate, and rise on both toes and heels.  
Bilateral tarsal tunnel syndrome was diagnosed. 

When seen in January 2003 at a VA outpatient treatment 
clinic, the veteran complained of occasional burning 
sensation of the plantar area of the right foot.  An 
examination of the extremities found no clubbing, cyanosis, 
or edema.  There was no skin discoloration, ulcers, or 
callus.  Neurologic examination found no gross motor or 
sensory deficits.

VA feet examination in February 2004 recorded the veteran's 
complaints of bilateral foot symptoms of burning sensation on 
the plantar foot of moderate intensity directly proportional 
to the amount of standing and walking.  He also complained of 
numbness of the ankle from the medial malleolus towards the 
midfoot.  It was noted that in the past the veteran had used 
different shoe orthotics with no positive results.  On 
physical examination, no foot abnormalities were visualized.  
Dorsiflexion of each ankle was to 15 degrees and plantar 
flexion was to 40 degrees.  There was no additional loss of 
motion due to pain, fatigue, weakness, or lack of endurance.  
There was positive Tinel on palpation at the medial ankle, 
right and left.  The posterior tibial pulse was +2.  There 
was no ankle instability.  The veteran was able to ambulate 
without assistive devices and demonstrated equal step length 
and normal cadence.  There were no callosities, breakdown, or 
unusual shoe wear to indicate abnormal weight bearing.  There 
were no skin or vascular changes.  The veteran was able to 
stand on toes, supinate, pronate feet, and rise on toes and 
heels.  He was not able to squat on the right side due to 
right knee pain.

The veteran was afforded a VA neurological examination in 
June 2006.  Motor examination of the lower extremities found 
no impairment.  Muscle strength was 5, bilaterally.  Sensory 
examination of the right lower extremity noted decreased 
sensation to vibration at the 1st toe as well as decreased 
position sense.  Sensation to light touch and pain was 
normal.  Sensory examination of the left lower extremity was 
normal for vibration, pain, light touch, and position sense.  
Reflex examination found left and right plantar flexion to be 
normal.  There was no muscle atrophy, abnormal muscle tone or 
bulk, tremors, tics or other abnormal movements, or abnormal 
gait or movement.  The examiner noted that there was no joint 
function affected by the veteran's bilateral tarsal tunnel 
syndrome.  Tarsal tunnel syndrome right greater than left 
with nerve dysfunction without paralysis, neuritis, or 
neuralgia was the diagnosis.  The examiner found with respect 
to the veteran's disorder that it would have a moderate 
effect on ability to perform chores, shopping, exercise, 
sports, and recreation, and a mild effect on his ability to 
travel.  He concluded that the veteran was able to adequately 
use his feet in most situations and is only impaired when the 
burning sensation appears and then 60 percent of the episodes 
are unbearable.  He noted that these episodes usually last 
for about 4-5 hours with a frequency of about three episodes 
a week.

The RO has evaluated the veteran's disability under 
hyphenated diagnostic code 5299-5284.  See 38 C.F.R. § 4.27 
(2006) [hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen].

Under Diagnostic Code 5284, a moderate foot injury warrants a 
10 percent rating.  A moderately severe foot injury warrants 
a 20 percent rating.  A severe foot injury warrants a 30 
percent evaluation.

As noted by the Board's in its May 2006 remand, Diagnostic 
Code 8525 pertaining to impairment of the posterior tibial 
nerve is also applicable in the case of tarsal tunnel 
syndrome.  Under Diagnostic Code 8525, a 10 percent 
evaluation may be assigned for mild or moderate incomplete 
paralysis of the posterior tibial nerve.  A 20 percent 
evaluation requires severe incomplete paralysis.  A 30 
percent rating requires complete paralysis with paralysis of 
all muscles of the sole of the foot (frequently with painful 
paralysis of a causalgia nature), an inability to flex the 
toes, weakened adduction, and impaired plantar flexion.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123 (2006).

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124 
(2006).

With the exceptions noted, disability from the following 
diseases and their residuals may be rated from 10 to 100 
percent in proportion to the impairment of motor, sensory, or 
mental function.  Consider especially psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, visceral manifestations, etc., 
referring to the appropriate bodily system of the schedule.  
With partial loss of use of one or more extremities from 
neurological lesions, rate by comparison with the mild, 
moderate, severe, or complete paralysis of peripheral nerves.  
38 C.F.R. § 4.124a (2006).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  In 
applying these regulations VA should obtain examinations in 
which the examiner determined whether the disability was 
manifested by weakened movement, excess fatigability, 
incoordination, or pain. Such inquiry is not to be limited to 
muscles or nerves.  These determinations are, if feasible, be 
expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, incoordination, or pain.  DeLuca v. Brown, 8 
Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. 
App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

Except as otherwise provided in the Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25 (2006). The anti-
pyramiding provisions of 38 C.F.R. § 4.14 (2006), however, 
provide that evaluation of the same disability under various 
diagnoses is to be avoided.

The Court has held that conditions are to be rated separately 
under unless they constitute the "same disability" or the 
"same manifestation" under 38 C.F.R. § 4.14 (2006).  Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).  The criteria for DC 
5284 and DC 8525 overlap as DC 5284 encompasses all 
disabilities related of the foot and DC 8525 also compensate 
disability of the foot. Separate evaluations under these 
codes would not be warranted.

As such, the Board will determine which rating code, is more 
beneficial to the veteran.

Under Diagnostic Code 5284, a moderate foot injury warrants a 
10 percent rating.  A moderately severe foot injury warrants 
a 20 percent rating.  A severe foot injury warrants a 30 
percent evaluation.

Under Diagnostic Code 8525, a 10 percent evaluation may be 
assigned for mild or moderate incomplete paralysis of the 
posterior tibial nerve. A 20 percent evaluation requires 
severe incomplete paralysis.  A 30 percent rating requires 
complete paralysis with paralysis of all muscles of the sole 
of the foot (frequently with painful paralysis of a causalgia 
nature), an inability to flex the toes, weakened adduction, 
and impaired plantar flexion.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.

Turning to the merits of the case, the Board finds no basis 
for finding the veteran's bilateral tarsal tunnel syndrome is 
productive of more than moderate foot injury under Diagnostic 
Code 5284.  In this regard the veteran complains of a burning 
sensation on the dorsal and plantar aspects of his feet, 
which varies with intensity depending on use.  VA 
examinations in April 2002 and February 2004 show no foot 
abnormalities.  He demonstrated no gait impairment with equal 
step and cadence on both examinations.  There was no 
significant impairment in the range of motion of the ankles 
and toes.  Further, the veteran was fully able to squat, 
raise on both toes and heels, supinate, and pronate. There 
was also no evidence of weakness, fatigue, or lack of 
endurance on the latter examination.

Here, the evidence as a whole demonstrates the veteran's 
right and left foot disorders produce no more than moderate 
disability and, as such, are ratable at no more than 10 
percent under Diagnostic Code 5284.  The Board has considered 
the veteran's complaints of discomfort during flare-ups with 
resulting difficulty standing and walking.  See DeLuca, Id.  
However as the veteran's feet are not objectively shown to 
result in moderately severe functional impairment, including 
impairment due to pain, the Board finds no basis for an 
increase in the rating assigned under 38 C.F.R. §§ 4.40, 
4.45.    

With respect to Diagnostic Code 8525, based on the evidence 
of record, the Board finds that the veteran's bilateral 
tarsal tunnel syndrome is presently manifested by symptoms 
comparable to moderate incomplete paralysis of the posterior 
tibial nerve.  The veteran's examiner in June 2006 found no 
motor impairment of the veteran's lower extremities, muscle 
atrophy, or abnormal gait or movement.  Sensory examination 
was essentially normal exclusive of decreased sensation to 
vibration and position sense limited to the 1st toe of the 
right foot.  There was no neuritis or neuralgia. 

The Board finds that these findings are indicative of no more 
than moderate incomplete paralysis as described in 38 C.F.R. 
4.124.  The neurological impairment primarily causes sensory 
pain and discomfort, and no physician has described 
impairment indicative of severe incomplete paralysis.  
Because the veteran's involvement is wholly sensory, it 
cannot be found to be more than moderate.  Therefore, 
entitlement to a higher rating for loss of sensation in the 
posterior tibial nerve is not warranted.

In sum, the veteran's symptomatology has not approached that 
demonstrating a severe foot disability under DC 5284 or 
demonstrating severe incomplete paralysis under DC 8525, at 
any time during the course of this appeal.

The Board notes that the evidence of record does not indicate 
that the current disability level is significantly different 
from any other period during the veteran's appeal.  
Therefore, there is no basis for considering staged ratings 
in this case.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board finds that the preponderance of the evidence is 
against the claims for increased ratings for the veteran's 
right and left tarsal tunnel syndrome and those claims are 
denied.

Separate rating for residual scarring

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (2006).  Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).  The Court has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14.  In Esteban, the Court 
found that the critical element was that none of the 
symptomatology for any of the conditions was duplicative of 
or overlapping with the symptomatology of the other 
conditions.

In order to warrant a separate evaluation for residual 
scarring referable to the veteran's right tarsal tunnel 
release in service, there must be evidence of superficial 
scars which are poorly nourished with repeated ulceration, 
that are tender and painful on objective demonstration, or 
result in limitation of function of the part affected.  38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805.  The 
evidence of record reveals that the veteran has a right ankle 
scar measuring 9 x 0.5 centimeters above the ankle passing 
behind the medial malleolus up to heel area, which is part of 
the service-connected right tarsal tunnel syndrome.  The 
veteran's VA examination in June 2006 disclosed that this 
scar is well healed and nonadherent.  While the veteran 
indicated that he had an occasional burning sensation on the 
scar area, there were no specific findings by the veteran's 
examiner indicating that the veteran's subjective complaints 
were attributable to his surgical scar as opposed to the 
underlying tarsal tunnel syndrome.  Positive findings 
referable to the service-connected scarring on the June 2006 
examination were limited to observations of 
hyperpigmentation, different in color from the underlying 
skin.

The Board consequently finds, with respect to the surgical 
wound scarring, that symptoms of pain and tenderness are not 
objectively demonstrated as required for a compensable rating 
under DC 7804.  Nor is there evidence of ulceration (DC 
7803), or limitation of function (DC 7805) which is not 
already compensated under DC 5284.  Thus, a separate, 
compensable rating for the veteran's service-connected scar 
is not warranted.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the 
appellant but does not find that the evidence is reasonably 
balanced as such to warrant its application. 
ORDER

An increased initial rating, in excess of 10 percent, for 
left tarsal tunnel syndrome is denied.

An increased initial rating, in excess of 10 percent, for 
right tarsal tunnel syndrome is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


